DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 6/22/22 has been entered.  Claims 1-5, 7-13, 15, 16 remain pending in the application.  Applicant’s amendments to the (Specification, Drawings, and Claims) have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 12/23/21.
Specification
The amendment filed 6/22/22 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
Newly added paragraphs [0009] and [0010] contain new matter, such as “the aperture positioned vertically on the side of the hat approximately even with the middle of an ear of the wearer and positioned horizontally on the side of the hat approximately even with the middle of the ear of the wearer”; objection applies to similar recitations in [0010]
Applicant is required to cancel the new matter in the reply to this Office Action.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Furthermore, despite applicant remarks 6/22/22, newly added paragraphs [0009] and [0010] do not provide antecedent basis for Claim 1 Lines 7 and 8 “approximately center” and Claim 9 Lines 7, 8, 11, 13 “approximately center”, as paragraphs [0009] and [0010] utilize “approximately even”
Claim Objections
Claim(s) 1 and 9 is/are objected to because of the following informalities: 
For clarity that no portion of the wearer is positively claimed:
Claim 1 Line 3 is recommended to read “the hat is a length configured to cover the wearer’s ears” 
Claim 1 Line 6 is recommended to read “the aperture is configured to be positioned vertically” in light of Line 7 “middle of an ear”
Claim 1 Lines 7-8 is recommended to read “configured to be positioned horizontally” in light of Line 8 “middle of the ear”
Claim 9 Line 3 is recommended to read “the hat is a length configured to cover the wearer’s ears” 
Claim 9 Lines 6-7 is recommended to read “the aperture is configured to be positioned vertically” in light of Line 7 “middle of a first ear”
Claim 9 Lines 8 is recommended to read “configured to be positioned horizontally” in light of Line 9 “middle of the first ear”
Claim 9 Lines 11 is recommended to read “the aperture is configured to be positioned vertically” in light of Line 12 “middle of a second ear”
Claim 9 Line 12 is recommended to read “configured to be positioned horizontally” in light of Line 13 “middle of the second ear”
Claim 9 Line 6 “the aperture” should read “the first aperture”
Claim 9 Line 16 “a wearer’s ears” should read “the wearer’s ears”
Disagreement with any of the aforementioned may warrant at least a 112(b) indefiniteness rejection, or even a U.S.C. 101 rejection, without constituting a new rejection
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim(s) 1-5, 7-13, 15, 16 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically:
Claim 1 Lines 6-8 has been amended to recite “the aperture positioned vertically on the side of the hat approximately center with a middle of an ear of the wearer and positioned horizontally on the side of the hat approximately center with the middle of the ear of the wearer” which is considered new matter.  Despite applicant remarks on 6/22/22 indicating support for amendments in Figs. 1-7, [0020], [0022-0025] and/or [0029], no support has been found in the original disclosure for the underlined recitations. First, the original disclosure never provides a definition for the term “approximately” (for example: +/- 10%).  Secondly, even if applicant had defined the term “approximately”, nowhere in the original specification nor drawings is support found for “approximately center with a middle of an ear.”  Attempting to rely on drawings without specific disclosure of such a recitation in the original disclosure constitutes new matter.
Similar recitations in Claim 9 Lines 6-9 are rejected for similar reasons aforementioned.
Similar recitations in Claim 9 Lines 10-13 are rejected for similar reasons aforementioned.
Dependent claims are rejected at the least for depending on rejected claims.
Claim Interpretation
In general, the prior art is interpreted as meeting the requirements as recited in the claims.
As best understood, in order to apply art and provide rejections:
Claims 1 and 9 will be interpreted as suggested above in the objections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shirey (US Publication 2009/0083898) in view of Dammann et al (USPN 10051907), herein Dammann.
Regarding Claim 1, Shirey teaches an adaptable hat to reduce body heat from leaving a wearer's head when wearing a headpiece (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; however, see Fig. 1; [0034] "beanie 10"; Shirey teaches the beanie which meets the structural limitations in the claims and performs the functions as recited such as being capable of being adaptable, especially in light of [0037] “beanie 10 may be knitted, but other material such as fabric and the like may be used to form the beanie” and Figs. 1 and 6 showing at least two configurations, and such as being capable of reducing body heat while wearing a headpiece, especially as the mere existence indicates such a capability, and as it is known in the art that beanies can be made of materials to do so, see extrinsic evidence Kelly US Publication 2018/0146734 and extrinsic evidence MacDonald et al USPN 5875493), the adaptable hat comprising:
a hat configured for wearing on the head (see Figs. 1 and 15; [0034] "beanie 10"; Shirey teaches the beanie which meets the structural limitations in the claims and performs the functions as recited such as being capable of being utilized worn on the head), 
the hat is a length to cover the wearer’s ears (inasmuch as there is a hat/beanie, the hat/beanie constitutes a length; Shirey teaches the hat with length which meets the structural limitations in the claims and performs the functions as recited such as being capable of covering a wearer’s ears, especially as it can depend on the size of the wearer’s head; It is noted that the hat will fit differently sized wearers in different manners and an intended relative position of the hat to the wearer's ears anatomy is functional and not patentably significant; furthermore, [0037] “major portion of the beanie 10 may be knitted, but other material such as fabric and the like may be used to form the beanie”, wherein knitted and/or fabric articles have manipulability that are also capable of meeting the recitation; furthermore, Shirey does not indicate that the beanie would not cover the wearer’s ears), the hat comprising
an aperture (see Fig. 1; [0034] "beanie 10 having a rear opening 12 with a plurality of spaced apart closures 14"),
the aperture formed in the hat at a side of the hat (see Fig. 1, wherein the location of the aperture is on a side of the hat, such as the rear side),
the aperture positioned vertically on the side of the hat approximately center with a middle of an ear of the wearer and positioned horizontally on the side of the hat approximately center with the middle of the ear of the wearer (see Fig. 1, wherein inasmuch as the aperture has a dimension, and therefore a vertical/horizontal dimension, it is positioned vertically and horizontally on the side, such as rear side, of the hat; Shirey teaches the aperture positioned vertically/horizontally on the side of the hat which meets the structural limitations in the claims and performs the functions as recited such as being capable of being positioned approximately center with a middle of the wearer’s ear both vertically and horizontally),
 and extending through the hat and is configured for wear with the headpiece (see Fig. 1 for formed; inasmuch as it is an opening, as opposed to, for example, a recess, the opening extends through the hat; Shirey teaches the aperture which meets the structural limitations in the claims and performs the functions as recited such as being capable of being utilized with a headpiece, especially as it is known in the art to utilize headwear apertures with a headpiece, see extrinsic evidence Monsen III et al USPN 6035450),
where the aperture is configured to extend around an earpiece of the headpiece (Shirey teaches the aperture which meets the structural limitations in the claims and performs the functions as recited such as being capable of extending around an earpiece of the headpiece especially as it is known in the art to utilize headwear apertures with a headpiece, see extrinsic evidence Monsen III et al USPN 6035450), and
a fastener (22), the fastener having a width that is less than the width of the aperture and being attached to the hat near the aperture (see Fig. 1 for width less and attached recitation; [0035] "each of the plurality of closures 14 comprises a button 20…and a loop 22), wherein
the fastener is selected from the group consisting of a loop, a hook and loop strap, and a fabric strap having a snap fastener ([0035] "each of the plurality of closures 14 comprises a button 20…and a loop 22"), and
a securing implement (20), the securing implement being attached to the hat near the aperture and opposite the fastener (see Figs. 1 and 6 for attached recitation; [0035] "each of the plurality of closures 14 comprises a button 20…and a loop 22"), wherein
the securing implement is configured to receive the fastener (see Figs. 1 and 6),
where the fastener is configured to extend across a center portion of the aperture to secure the hat close to the head (see Figs. 1 and 6; see annotated Fig. 6 below for clarification; Shirey teaches the fastener which meets the structural limitations in the claims and performs the functions as recited such as being capable of securing the hat close to the head).

    PNG
    media_image1.png
    444
    684
    media_image1.png
    Greyscale


Shirey does not explicitly teach that the loop of the fastener is elastic.

Dammann teaches the loop of the fastener is elastic (see Fig. 2A; Col. 3 Lines 8-9 "loop end 116 of draw cord...that engages with one or more buttons 118"; Col. 2 Lines 42-43 "draw cord 108 may be an elastic cord such as a nylon bungee cord").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shirey’s loop, if necessary, with the elasticity of Dammann especially as Shirey already taught an expansive property as the hat is knitted in [0037].  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shirey’s loop, if necessary, with the elasticity of Dammann in order to allow for the hat to accommodate different elements (head sizes, headpiece) while the knit expands; as such, it would be beneficial for the loop to also be an expansible material to accommodate the elements (head sizes, headpiece) to properly close the opening.
Regarding Claim 2, modified Shirey teaches all the claimed limitations as discussed above in Claim 1.
Shirey further teaches wherein the securing implement is a button,
and wherein the fastener is the elastic loop
(see aforementioned rejection of Claim 1).
Regarding Claim 3, modified Shirey teaches all the claimed limitations as discussed above in Claim 2.
Shirey further teaches wherein the elastic loop of the fastener is horizontally attached from the aperture (see Fig. 20),
and is vertically attached between a top and bottom of the aperture (see Figs. 1 and 6),
and wherein the securing implement of the fastener is horizontally attached from the aperture (see Fig. 20),
and is generally opposite the elastic loop of the fastener (see Figs. 1, 6, and 20).

Shirey does not explicitly teach wherein the elastic loop of the fastener is horizontally attached from 1.27 to 7.62 centimeters from the aperture
and is vertically attached halfway between a top and bottom of the aperture,
and wherein the securing implement of the fastener is horizontally attached from 1.27 to 7.62 centimeters from the aperture.

However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure the distances as aforementioned and get the recited range.  Even if the range measured did not overlap but was merely close, a prima facie case of obviousness still exists.  See MPEP 2144.05, Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the elastic loop and securing implement are attached in the ranges recited relative to at least some portion of the aperture.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shirey, if necessary, that the elastic loop and securing implement are located as recited, such as for aesthetic design choice.

Claim(s) 4, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shirey (US Publication 2009/0083898) in view of Dammann et al (USPN 10051907), herein Dammann, as applied to Claim(s) 1-3 above, further in view of Cheatum (US Publication 2004/0010839).
Regarding Claim 4, modified Shirey teaches all the claimed limitations as discussed above in Claim 1.
Shirey does not explicitly teach wherein the securing implement is a hook and loop patch,
and wherein the fastener is the hook and loop strap.

Cheatum teaches wherein the securing implement is a hook and loop patch (see Fig. 9; [0058] "extending first strap member 286 having a first mating member 288"; [0058] "second strap member 290 having a second mating member 292"; [0061] "hook fastener 72...to engage the eye 78 to thereby fasten the first straps...286 to the second straps...288"),
and wherein the fastener is the hook and loop strap (see Fig. 9; [0058] "extending first strap member 286 having a first mating member 288"; [0058] "second strap member 290 having a second mating member 292"; [0061] "hook fastener 72...to engage the eye 78 to thereby fasten the first straps...286 to the second straps...288").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shirey’s button/loop fastening with the hook and loop patch/strap of Cheatum as a simple substitution of one known fastener for another such as in order to have a simplified fastener and/or to more finely control how much of the opening is open/closed for tighter fit, such as to adapt to elements through the aperture, such as equipment.  
Regarding Claim 5, modified Shirey teaches all the claimed limitations as discussed above in Claim 4.
Modified Shirey teaches wherein the hook and loop strap of the fastener is horizontally attached from the aperture (see Shirey Fig. 20, wherein the fastening mechanism would be hook and loop as modified by Cheatum)
and is vertically attached halfway between the top and bottom of the aperture (see Shirey Figs. 1 and 6),
and wherein the securing implement of the fastener is horizontally attached from the aperture (see Shirey Fig. 20)
and is generally opposite the hook and loop strap of the fastener (see Shirey Figs. 1, 6, and 20).

Shirey does not explicitly teach wherein the hook and loop strap of the fastener is horizontally attached from 1.27 to 7.62 centimeters from the aperture
and is vertically attached generally halfway between the top and bottom of the aperture,
and wherein the securing implement of the fastener is horizontally attached from 1.27 to 7.62 centimeters from the aperture.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure the distances as aforementioned and get the recited range.  Even if the range measured did not overlap but was merely close, a prima facie case of obviousness still exists.  See MPEP 2144.05, Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the hook and loop strap and securing implement are attached in the ranges recited relative to at least some portion of the aperture.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shirey, if necessary, that the hook and loop strap and securing implement are located as recited, such as for aesthetic design choice.

Claim(s) 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shirey (US Publication 2009/0083898) in view of Dammann et al (USPN 10051907), herein Dammann, as applied to Claim(s) 1-3 above, further in view of Kelly (US Publication 2018/0146734).
Regarding Claim 7, modified Shirey teaches all the claimed limitations as discussed above in Claim 3.
Shirey does not explicitly teach wherein the hat is a material chosen from the group consisting of cotton, fleece, polypropylene, polyethylene terephthalate, wool, leather, carbon foam, nylon, melamine, modacrylic, aramids, and combinations thereof.

However, Shirey does teach knit, fabric, other materials and the like ([0037] "major portion of the beanie 10 may be knitted, but other material such as fabric and the like may be used to form the beanie").

Kelly teaches wherein the hat is a material chosen from the group consisting of cotton, fleece, polypropylene, polyethylene terephthalate, wool, leather, carbon foam, nylon, melamine, modacrylic, aramids, and combinations thereof ([0046] "hat design system includes a crown of a variety of types, such as…beanie"; [0046] "hat design may include a variety of fabrics…such as….cotton…wool, leather…nylon…fleece…knit").
As such, modified Shirey teaches all of the elements of the instant invention as discussed in detail above except providing the explicit material.  Although Shirey does not directly teach this limitation, it would have been an obvious matter of design choice to one of ordinary skill in the art at the time the invention was made to have modified Shirey by making the beanie of at least one of the materials recited. Such modification would be considered a mere choice of a commonly used material, in the apparel art, to make a beanie of at least one of the materials recited on the basis of its suitability for the intended use. In other words, the use of at least one of the materials would have been an "obvious to try" approach because the use of such a well-known material for a hat is not of innovation but of ordinary skill and common sense. KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742,82, USPQ2d 1382, 1396 (2007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shirey with the leather material of Kelly for aesthetic design choice and for the material properties (such as fire retardant, which is known in the art, see extrinsic evidence Heaton US Publication 2018/0255860).
Regarding Claim 8, modified Shirey teaches all the claimed limitations as discussed above in Claim 3.
Shirey does not explicitly teach wherein the hat is a material that has fire retardant properties and is chosen from the group consisting of aramids, coated nylon, leather, wool, and combinations thereof.

However, Shirey does teach knit, fabric, other materials and the like ([0037] "major portion of the beanie 10 may be knitted, but other material such as fabric and the like may be used to form the beanie").

Kelly teaches wherein the hat is a material that has fire retardant properties and is chosen from the group consisting of aramids, coated nylon, leather, wool, and combinations thereof ([0046] "hat design system includes a crown of a variety of types, such as…beanie"; [0046] "hat design may include a variety of fabrics…such as….cotton…wool, leather…nylon…fleece…knit", wherein it is known in the art that leather is fire retardant, see extrinsic evidence Heaton US Publication 2018/0255860).
As such, modified Shirey teaches all of the elements of the instant invention as discussed in detail above except providing the explicit material.  Although Shirey does not directly teach this limitation, it would have been an obvious matter of design choice to one of ordinary skill in the art at the time the invention was made to have modified Shirey by making the beanie of at least one of the materials recited. Such modification would be considered a mere choice of a commonly used material, in the apparel art, to make a beanie of at least one of the materials recited on the basis of its suitability for the intended use. In other words, the use of at least one of the materials would have been an "obvious to try" approach because the use of such a well-known material for a hat is not of innovation but of ordinary skill and common sense. KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742,82, USPQ2d 1382, 1396 (2007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shirey with the leather material of Kelly for aesthetic design choice and for the material properties (such as being fire retardant).

Claim(s) 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shirey (US Publication 2009/0083898) in view of Dammann et al (USPN 10051907), herein Dammann.
Regarding Claim 9, Shirey teaches an adaptable hat to reduce body heat from leaving a head when wearing a headset (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; however, see Figs. 11, 18, and 20; [0038] "beanie 10A"; Shirey teaches the beanie which meets the structural limitations in the claims and performs the functions as recited such as being capable of being adaptable, especially in light of Figs. 11 and 18 showing at least two configurations, and such as being capable of reducing body heat while wearing a headset, especially as the mere existence indicates such a capability, and as it is known in the art that beanies can be made of materials to do so, see extrinsic evidence Kelly US Publication 2018/0146734 and extrinsic evidence MacDonald et al USPN 5875493), the adaptable hat comprising:
a hat configured for wearing on a head (see Figs. 11 and 18; [0038] “beanie 10A”; Shirey teaches the beanie which meets the structural limitations in the claims and performs the functions as recited such as being capable of being worn on a head),
the hat of a length to cover the wearer’s ears (inasmuch as there is a hat/beanie, the hat/beanie constitutes a length; Shirey teaches the hat with length which meets the structural limitations in the claims and performs the functions as recited such as being capable of covering a wearer’s ears, especially as it can depend on the size of the wearer’s head; It is noted that the hat will fit differently sized wearers in different manners and an intended relative position of the hat to the wearer's ears anatomy is functional and not patentably significant; furthermore, [0037] “major portion of the beanie 10 may be knitted, but other material such as fabric and the like may be used to form the beanie”, wherein knitted and/or fabric articles have manipulability that are also capable of meeting the recitation; furthermore, Shirey does not indicate that the beanie would not cover the wearer’s ears), the hat comprising
a first aperture and a second aperture ([0038] "beanie 10A having a pair of spaced apart rear openings 12A. Each opening has opposite beanie portions 16A extending along opposing sides 18A of each opening 12A.  A plurality of spaced apart closures 14A extend along the opposite beanie portions 16A on opposite sides 18A of each rear opening 12A"),
the first aperture formed in the hat at a first side of the hat (see annotated Fig. 11 below for further clarification, wherein the location of the first aperture is on a first side of the hat, such as the left side of a rear side),

    PNG
    media_image2.png
    354
    386
    media_image2.png
    Greyscale

the aperture positioned vertically on the first side of the hat approximately center with a middle of a first ear of the wearer and positioned horizontally on the first side of the hat approximately center with the middle of the first ear of the wearer (see Fig. 11, wherein inasmuch as the first aperture has a dimension, and therefore a vertical/horizontal dimension, it is positioned vertically and horizontally on the first side, such as a left side of a rear side, of the hat; Shirey teaches the first aperture positioned vertically/horizontally on the first side of the hat which meets the structural limitations in the claims and performs the functions as recited such as being capable of being positioned approximately center with a middle of the wearer’s first ear both vertically and horizontally),
and extending through the hat (see Fig. 11 for formed; inasmuch as it is an opening, as opposed to, for example, a recess, the opening extends through the hat),
the second aperture formed in the hat at a second side of the hat (see annotated Fig. 11 above for further clarification, wherein the location of the second aperture is on a second side of the hat, such as the right side of a rear side),
the second aperture positioned vertically on the second side of the hat approximately center with a middle of a second ear of the wearer and positioned horizontally on the second side of the hat approximately center with the middle of the second ear of the wearer (see Fig. 11, wherein inasmuch as the second aperture has a dimension, and therefore a vertical/horizontal dimension, it is positioned vertically and horizontally on the second side, such as the right side of rear side, of the hat; Shirey teaches the second aperture positioned vertically/horizontally on the second side of the hat which meets the structural limitations in the claims and performs the functions as recited such as being capable of being positioned approximately center with a middle of the wearer’s second ear both vertically and horizontally),
and extending through the hat (see Fig. 11 for formed; inasmuch as it is an opening, as opposed to, for example, a recess, the opening extends through the hat),
and opposite the first aperture (see annotated Fig. 11 above, wherein the first aperture on the left is opposite the second aperture on the right, inasmuch as left and right are opposite one another, and are further opposite at least the axis illustrated),
where the first aperture and the second aperture are configured for wear with the headset (Shirey teaches the first aperture and the second aperture which meets the structural limitations in the claims and performs the functions as recited such as being capable of being utilized with a set, especially as it is known in the art to utilize headwear apertures with a headset, see extrinsic evidence Monsen III et al USPN 6035450),
where the first aperture and the second aperture are each configured to extend around a wearer's ears (Shirey teaches the first aperture and the second aperture which meets the structural limitations in the claims and performs the functions as recited such as being capable of extending around an wearer’s ears especially as it is known in the art to utilize headwear apertures with a headset, see extrinsic evidence Monsen III et al USPN 6035450), and wherein
a first fastener (22) having a width that is less than the width of the first aperture and being attached to the hat near the first aperture (see Figs. 11, 18 for width and attached; [0039] "each of the plurality of closures 14A along each rear opening 12A comprises a button 20 on one side of the opening and a loop 22 on the other side thereof"),
a second fastener (22) having a width that is less than the width of the second aperture and being attached to the hat near the second aperture (see Figs. 11, 18 for width and attached; [0039] "each of the plurality of closures 14A along each rear opening 12A comprises a button 20 on one side of the opening and a loop 22 on the other side thereof"),
wherein the first and second fastener are selected from the group consisting of a loop, a hook and loop strap, and a fabric strap having a snap fastener ([0039] "each of the plurality of closures 14A along each rear opening 12A comprises a button 20 on one side of the opening and a loop 22 on the other side thereof"), and
a first securing implement (20) (see Figs. 11 and 18; ([0039] "each of the plurality of closures 14A along each rear opening 12A comprises a button 20 on one side of the opening and a loop 22 on the other side thereof"),
the first securing implement being attached to the hat near the aperture and opposite the first fastener (see Figs. 11 and 18 for attached recitation), wherein
the first securing implement is configured to receive the first fastener, where the first fastener is configured to extend across a center portion of the first aperture (see Figs. 11 and 18; refer to annotate Fig. 6 for similar interpretation of center portion in Fig. 18), and
a second securing implement (20) (see Figs. 11 and 18; ([0039] "each of the plurality of closures 14A along each rear opening 12A comprises a button 20 on one side of the opening and a loop 22 on the other side thereof"),
the second securing implement being attached to the hat near the aperture and opposite the second fastener (see Figs. 11 and 18 for attached recitation),  wherein
the second securing implement is configured to receive the second fastener, where the second fastener is configured to extend across a center portion of the second aperture (see Figs. 11 and 18; refer to annotate Fig. 6 for similar interpretation of center portion in Fig. 18), and
where the first and second securing implements secure the hat close to the head (Shirey teaches the first and second securing implements which meets the structural limitations in the claims and performs the functions as recited such as being capable of securing the hat close to the head).

Shirey does not explicitly teach that the loop of the first and second fastener is elastic.

Dammann teaches that the loop of a fastener is elastic (see Fig. 2A; Col. 3 Lines 8-9 "loop end 116 of draw cord...that engages with one or more buttons 118"; Col. 2 Lines 42-43 "draw cord 108 may be an elastic cord such as a nylon bungee cord").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shirey’s loops, if necessary, with the elasticity of Dammann especially as Shirey already taught an expansive property as the hat is knitted in [0037].  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shirey’s loops, if necessary, with the elasticity of Dammann in order to allow for the hat to accommodate different elements (head sizes, headpiece) while the knit expands; as such, it would be beneficial for the loop to also be an expansible material to accommodate the elements (head sizes, headpiece) to properly close the opening.
Regarding Claim 10, modified Shirey teaches all the claimed limitations as discussed above in Claim 9.
Shirey further teaches wherein the first securing implement is a button,
and wherein the first fastener is the elastic loop;
wherein the second securing implement is a button,
and wherein the second fastener is the elastic loop
(see rejection of Claim 9 above).
Regarding Claim 11, modified Shirey teaches all the claimed limitations as discussed above in Claim 10.
Shirey further teaches wherein the elastic loop of the first fastener is horizontally attached from the first aperture (see Fig. 20)
and is vertically attached between the top and bottom of the first aperture (see Figs. 11, 18),
wherein the first securing implement is horizontally attached from the first aperture (see Fig. 20)
and is generally opposite the elastic loop of the first fastener (see Figs. 11, 18, 20),
and wherein the elastic loop of the second fastener is horizontally attached from the second aperture (see Figs. 11, 18)
and is vertically attached between the top and bottom of the second aperture (see Fig. 20),
and wherein the second securing implement is horizontally from the second aperture (see Figs. 11, 18)
and is generally opposite the elastic loop of the second fastener (see Figs. 11, 18, 20).

Shirey does not explicitly teach wherein the elastic loop of the first fastener is horizontally attached from 1.27 to 7.62 centimeters from the first aperture
and is vertically attached halfway between the top and bottom of the first aperture,
wherein the first securing implement is horizontally attached from 1.27 to 7.62 centimeters from the first aperture
and wherein the elastic loop of the second fastener is horizontally attached from 1.27 to 7.62 centimeters from the second aperture
and is vertically attached halfway between the top and bottom of the second aperture,
and wherein the second securing implement is horizontally attached from 1.27 to 7.62 centimeters from the second aperture.

However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure the distances as aforementioned and get the recited range.  Even if the range measured did not overlap but was merely close, a prima facie case of obviousness still exists.  See MPEP 2144.05, Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the elastic loops and securing implements are attached in the ranges recited relative to at least some portion of the aperture.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shirey, if necessary, that the elastic loops and securing implements are located as recited, such as for aesthetic design choice.

Claim(s) 12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shirey (US Publication 2009/0083898) in view of Dammann et al (USPN 10051907), herein Dammann, as applied to Claim(s) 9-11 above, further in view of Cheatum (US Publication 2004/0010839).
Regarding Claim 12, modified Shirey teaches all the claimed limitations as discussed above in Claim 9.
Shirey does not explicitly teach wherein the first securing implement is a hook and loop patch,
and wherein the first fastener is the hook and loop strap;
wherein the second securing implement is a hook and loop patch,
and wherein the second fastener is the hook and loop strap.

Cheatum teaches wherein the securing implement is a hook and loop patch (see Fig. 9; [0058] "extending first strap member 286 having a first mating member 288"; [0058] "second strap member 290 having a second mating member 292"; [0061] "hook fastener 72...to engage the eye 78 to thereby fasten the first straps...286 to the second straps...288"),
and wherein the fastener is the hook and loop strap (see Fig. 9; [0058] "extending first strap member 286 having a first mating member 288"; [0058] "second strap member 290 having a second mating member 292"; [0061] "hook fastener 72...to engage the eye 78 to thereby fasten the first straps...286 to the second straps...288").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shirey’s button/loop fastening mechanisms with the hook and loop patch/strap mechanisms of Cheatum as a simple substitution of one known fastener for another such as in order to have a simplified fastener and/or to more finely control how much of the opening is open/closed for tighter fit, such as to adapt to elements through the aperture, such as equipment.  
Regarding Claim 13, modified Shirey teaches all the claimed limitations as discussed above in Claim 12.
Modified Shirey further teaches wherein the hook and loop strap of the first fastener is horizontally attached from the first aperture (see Shirey Fig. 20, wherein the fastening mechanism would be hook and loop as modified by Cheatum)
and is vertically attached between the top and bottom of the first aperture (see Shirey Figs. 11 and 18), 
wherein the first securing implement is horizontally attached from the first aperture (see Shirey Fig. 20)
and is generally opposite the elastic loop of the first fastener (see Shirey Figs. 11, 18, 20),
and wherein the hook and loop strap of the second fastener is horizontally attached from the second aperture (see Shirey Fig. 20, wherein the fastening mechanism would be hook and loop as modified by Cheatum)
and is vertically attached between the top and bottom of the second aperture (see Shirey Figs. 11 and 18),
and wherein the second securing implement is horizontally attached from the second aperture (see Shirey Fig. 20)
and is generally opposite the elastic loop of the second fastener (see Shirey Figs. 11, 18, 20).

Shirey does not explicitly teach wherein the hook and loop strap of the first fastener is horizontally attached from 1.27 to 7.62 centimeters from the first aperture
and is vertically attached halfway between the top and bottom of the first aperture,
wherein the first securing implement is horizontally attached from 1.27 to 7.62 centimeters from the first aperture
and wherein the hook and loop strap of the second fastener is horizontally attached from 1.27 to 7.62 centimeters from the second aperture
and is vertically attached halfway between the top and bottom of the second aperture,
and wherein the second securing implement is horizontally attached from 1.27 to 7.62 centimeters from the second aperture.

However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure the distances as aforementioned and get the recited range.  Even if the range measured did not overlap but was merely close, a prima facie case of obviousness still exists.  See MPEP 2144.05, Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the hook and loop straps and securing implements are attached in the ranges recited relative to at least some portion of the aperture.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shirey, if necessary, that the hook and loop straps and securing implements are located as recited, such as for aesthetic design choice.

Claim(s) 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shirey (US Publication 2009/0083898) in view of Dammann et al (USPN 10051907), herein Dammann, as applied to Claim(s) 9-11 above, further in view of Kelly (US Publication 2018/0146734).
Regarding Claim 15, modified Shirey teaches all the claimed limitations as discussed above in Claim 11.
The body of Claim 15 is the same as the body of Claim 7.  As such, see the aforementioned rejection of the body of Claim 7 for the rejection of the body of Claim 15.
Regarding Claim 16, modified Shirey teaches all the claimed limitations as discussed above in Claim 11.
The body of Claim 16 is the same as the body of Claim 8.  As such, see the aforementioned rejection of the body of Claim 8 for the rejection of the body of Claim 16.

Response to Arguments
Applicant’s arguments with respect to claims 1-5, 7-13, 15, 16 have been considered but are moot because of the new grounds of rejection necessitated by amendment.  Therefore, see aforementioned rejections for the argued missing limitations.  Nevertheless, for clarification--
In regards to applicant’s remarks on page 11 that Shirey’s apertures are limited to the rear of the hat, examiner respectfully disagrees.  As briefly mentioned in the interview of 5/23/22, the proposed claims of apertures being on sides is too broad, as being located on a rear still constitutes being located on a side.  
In regards to applicant’s remarks on page 12 that Shirey’s apertures are not opposite to one another, examiner respectfully disagrees.  A left side of a rear side and a right side of a rear side still constitute two separate sides, and, as apertures are located left and right, apertures are considered opposite one another.  Even if amendments could be made without bringing in new matter that claimed 4 sides to the hat and that the apertures were circumferentially equidistant to one another (which, at this time, examiner believes would be new matter), examiner directed applicant’s attention to Park WO 03026451 indicating apertures at equidistance.
In regards to applicant’s remarks on page 12 that Shirey is unable to have the hat at the wearer’s ears as recited, examiner respectfully disagrees.  Firstly, the hat is of a manipulatable material/structure ([0037]), and the apertures may be stretched elsewhere.  Furthermore, claims are merely directed to a hat with an aperture, and Shirey’s Fig. 1 embodiment (directed to Claim 1 embodiment) may be worn such that it is capable of the aperture being at the ear.  Furthermore, no evidence has been found that Fig. 11 has apertures is above ears.
Pertaining to applicant’s remarks on page 12 that wearing Shirey’s hat at the ears would render Shirey inoperable because Shirey is directed to the intended use with hair, examiner respectfully disagrees.  It is again noted that the claims are product claims directed to a hat with aperture(s), and therefore arguing intended use (such as being utilized for hair instead of ears) is not persuasive.  Shirey and/or modified Shirey meets the structural limitations in the claims and performs the functions as recited such as being capable of utilized for ears or hair.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Examiner notes that Dammann is not utilized to teach the alleged deficiencies aforementioned, but merely to teach that the fastener is elastic.
Pertaining to applicant’s remarks on page 13 regarding Park, examiner notes that Park has not yet been formally utilized in a formal rejection as the claims are still too broad and still read on at least Shirey, and do not yet require an interpretation that limits the claims to utilize Park instead.
However, as best understood, applicant presents similar remarks to Park as to the Shirey rejection and therefore similar examiner responses apply as aforementioned.
Pertaining to applicant remarks on pages 14-16 as to other references combined with Shirey, similar examiner responses apply as aforementioned.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.H./Examiner, Art Unit 3732                                                                                                                                                                                                        
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732